DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 7, 10-13, and 17-19 in the reply filed on 28 February 2022 is acknowledged.

Terminal Disclaimer
3.	The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,687,952 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael J. Doherty on 07 March 2022. 


1.         (Currently amended) A flexible interphalangeal bone implant comprising:
            a proximal stem having a proximal end, a distal end, and a proximal conduit extending along a length of said proximal stem from the proximal end to the distal end of said proximal stem, wherein said proximal conduit is open at both the proximal and distal ends of said proximal stem;
            a distal stem having a proximal end, a distal end, and a distal conduit extending along a length of said distal stem from the proximal end to the distal end of said distal stem, wherein said distal conduit is open at both the proximal and distal ends of said distal stem;
a flexible hinge interconnecting the distal end of said proximal stem with the proximal end of said distal stem for allowing said proximal and distal stems to flex relative to one another, wherein said proximal stem, said distal stem and said flexible hinge comprise a unitary body made of a polymer material;
            a discrete proximal stem protective tube disposed within said proximal conduit of said proximal stem, said proximal stem protective tube having a central opening extending from a proximal end to a distal end thereof, wherein the proximal end of said proximal stem protective tube extends to the proximal end of said proximal stem with the central opening of said proximal stem protective tube being exposed via said proximal conduit that is open at the proximal end of said proximal stem; and

2.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said flexible hinge is thinner than said proximal and distal stems of said unitary body.
3.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said proximal stem protective tube has a length that matches the length of said proximal conduit, and said distal stem protective tube has a length that matches the length of said distal conduit.
4.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said proximal stem protective tube and said distal stem protective tube are made of metal.
5.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said polymer material is a medical grade silicone elastic polymer.
6.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said proximal stem has a cross-section that defines a square or rectangular shape, and wherein said distal stem has a cross-section that defines a square or rectangular shape.   
interphalangeal bone implant as claimed in claim 4, wherein said polymer material is selected from the group consisting of silicone elastic polymers and plastics, and wherein said metal is selected from the group consisting of biocompatible metals, titanium, titanium alloys, stainless steel, and stainless steel alloys.  
8.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 1, wherein said flexible hinge comprises a top side including a first sloping sidewall at the distal end of said proximal stem, a second sloping sidewall at the proximal end of said distal stem, said second sloping sidewall opposing said first sloping sidewall, and a flat top surface that extends between and interconnects lower ends of said first and second sloping sidewalls.
9.         (Currently amended) The flexible interphalangeal bone implant as claimed in claim 8, said first sloping sidewall, said second sloping sidewall and said flat top surface define a V-shaped top side of said flexible hinge having a truncated, flat apex.
10.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 8, wherein said proximal conduit extending through said proximal stem defines a first opening in said first sloping sidewall, and wherein said distal conduit extending through said distal stem defines a second opening in said second sloping sidewall.
11.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 10, wherein said flexible implant is moveable between a straight configuration in which said proximal and distal conduits extend along a common axis, and a flexed configuration in which said proximal and distal conduits extend along different axes that define an angle relative to one another.
interphalangeal bone implant comprising:
            a unitary body consisting of a polymer material including a proximal stem, a distal stem, and a flexible hinge located between said proximal and distal stems;
said proximal stem having a proximal end with a proximal opening, a distal end with a distal opening, and a proximal conduit extending along a length of said proximal stem from the proximal opening to the distal opening of said proximal stem;
            said distal stem having a proximal end with a proximal opening, a distal end with a distal opening, and a distal conduit extending along a length of said distal stem from the proximal opening to the distal opening of said distal stem;
            said flexible hinge interconnecting the distal end of said proximal stem with the proximal end of said distal stem for allowing said proximal and distal stems to flex relative to one another, wherein said flexible hinge is thinner than said proximal and distal stems;
            a discrete proximal stem protective tube made of metal disposed within said proximal conduit of said proximal stem, said proximal stem protective tube having a proximal end and a distal end, wherein the proximal end of said proximal stem protective tube extends to the proximal end of said proximal stem; and
            a discrete distal stem protective tube made of metal disposed within said distal conduit of said distal stem, said distal stem protective tube having a proximal end and a distal end, wherein the distal end of said distal stem protective tube extends to the distal end of said distal stem;
wherein said discrete proximal stem protective tube has a length and a central opening that matches the length of said proximal conduit, wherein the central opening of said proximal stem protective tube is exposed via said proximal conduit that is open at the proximal end of said proximal stem, and wherein said discrete distal stem protective tube has a length and a central opening that matches the length of said distal conduit, wherein the central opening of said distal stem protective tube is exposed via said distal conduit that is open at the distal end of said distal stem.
13.       (Cancelled) 
14.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 12, wherein said proximal stem has a cross-sectional that defines a square or rectangular shape, and said distal stem has a cross-section that defines a square or rectangular shape.   
15.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 12, wherein said flexible hinge comprises a top side defined by a first sloping sidewall at the distal end of said proximal stem, a second sloping sidewall at the proximal end of said distal stem that opposes said first sloping sidewall, and a flat top surface that extends between and interconnects lower ends of said first and second sloping sidewalls.
16.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 15, said first sloping sidewall, said second sloping sidewall and said flat top surface define a V-shaped top side of said flexible hinge having a truncated, flat apex, wherein said proximal conduit extending through said proximal stem defines a first opening in said first sloping sidewall, and 
17.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 16, wherein said flexible hinge comprises a bottom side defined by a first bottom side sloping sidewall at the distal end of said proximal stem, a second bottom side sloping sidewall at the proximal end of said distal stem that opposes said first bottom side sloping sidewall, wherein said distal stem of said implant is adapted to rotate in a clockwise direction relative to said proximal stem until said second bottom side sloping sidewall abuts against said first bottom side sloping sidewall for acting as a hard stop that limits further clockwise rotation of said distal stem relative to said proximal stem.
18.       (Currently amended) A flexible interphalangeal bone implant comprising:
            a unitary, polymer body including a proximal stem, a distal stem, and a flexible hinge located between said proximal and distal stems, wherein said flexible hinge is thinner than said proximal and distal stems;
said proximal stem having a proximal end with a proximal opening, a distal end with a distal opening, and a proximal conduit having a length that extends from the proximal opening to the distal opening of said proximal stem;
            said distal stem having a proximal end with a proximal opening, a distal end with a distal opening, and a distal conduit having a length that extends from the proximal opening to the distal opening of said distal stem;

            a discrete proximal stem protective tube inserted into said proximal conduit of said proximal stem and having a length that matches the length of said proximal conduit, said proximal stem protective tube having a proximal end and a distal end, wherein the proximal end of said proximal stem protective tube extends to the proximal end of said proximal stem; and
            a discrete distal stem protective tube inserted into said distal conduit of said distal stem and having a length that matches the length of said distal conduit, said distal stem protective tube having a proximal end and a distal end, wherein the distal end of said distal stem protective tube extends to the distal end of said distal stem;
            wherein said proximal and distal stem protective tubes are made of metal, wherein said proximal stem protective tube has central opening that matches the length of said proximal conduit, wherein the central opening at the proximal end of said proximal stem protective tube is exposed via said proximal conduit that is open at the proximal end of said proximal stem,  and wherein said distal stem protective tube has central opening that matches the length of said distal conduit, wherein the central opening at the distal end of said distal stem protective tube is exposed via said distal conduit that is open at the distal end of said distal stem.
19.       (Cancelled)
20.       (Currently amended) The flexible interphalangeal bone implant as claimed in claim 18, wherein said flexible hinge comprises a top side defined by a first sloping sidewall at the distal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774